11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

TNC Energy, LLC,                              * From the County Court at
                                                Law No. 2 of Taylor County,
                                                Trial Court No. 5948.

Vs. No. 11-15-00175-CV                        * August 21, 2015

W.R. Hennig d/b/a H & P Rentals,              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has considered TNC Energy, LLC’s motion to dismiss this appeal
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against the party incurring same.